Citation Nr: 1118447	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial noncompensable evaluation effective October 12, 2005.  Thereafter, in an October 2007 rating decision, the RO assigned a higher initial rating of 50 percent effective October 12, 2005.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim.

In a November 2007 statement, the Veteran expressed continued disagreement with the initial rating assigned his PTSD disability.  He indicated that he was entitled to a 70 percent rating.  The record reflects that the Veteran was last afforded a VA psychiatric examination in March 2007 and a private psychological report was last received in April 2007.  VA treatment records date only through September 2007.  In a December 2007 statement, the Veteran's representative refers to findings from an October 2007 examination that is not of record.  

While the Veteran has not indicated that his disability has worsened since 2007, the Board finds the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to rate the disability for the full period of the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, updated VA treatment records since September 2007 should be obtained and outstanding records from any other treating health care provider identified by the Veteran should be obtained.   



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have treated him for his PTSD.  After securing the necessary release, obtain any records not already of record.  Ensure all notification pursuant to 38 C.F.R. § 3.159(e) (2010) is completed if unable to obtain any identified records.

2.  Obtain VA treatment records from the Altoona VA Medical Center (VAMC) dating since September 2007 that pertain to any treatment the Veteran received for his PTSD.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After completion of the above development, schedule the Veteran for an appropriate examination to determine the current degree of severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected PTSD from those of any nonservice-connected disorder.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.

In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


